Citation Nr: 1022005	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2010, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for a disability manifested by dizziness.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran's disability, manifested by dizziness, had 
its onset many years after service, and the preponderance of 
the competent evidence of record shows that it is unrelated 
thereto.  

2.  The preponderance of the competent evidence of record 
shows that the Veteran's disability manifested by dizziness, 
is not proximately due to a service-connected disability or 
that a service-connected injury or disease caused an increase 
in the Veteran's disability manifested by dizziness.  


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  The criteria have not been met for secondary service 
connection for a disability manifested by dizziness.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for a disability manifested 
by dizziness.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In November 2008, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection or 
for an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth, generally, the criteria for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment or examination by private health care providers in 
May 1996 and from December 2005 to March 2009; and records 
reflecting his treatment by VA from October 2000 through 
March 2009.  
In January 2009, VA examined the Veteran to determine the 
nature and etiology of any disability manifested by 
dizziness.  The VA examination reports reflect that the 
examiners reviewed the Veteran's medical history, interviewed 
and examined the Veteran, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, VA has offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will also be 
service connected.  38 C.F.R. § 3.310(b).

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

During the Veteran's November 1965 service entrance 
examination, he responded in the negative, when asked if he 
then had or had ever had, dizziness or fainting spells.  His 
ears and eardrums were found to be normal, and there were no 
clinical findings of any disability manifested by dizziness.

In June 1966, the Veteran was treated for complaints of 
nervousness, a quick temper, fainting spells, and headaches.  
A neurologic consultation, including the report of an 
electroencephalogram, was negative for any neurologic 
disease.  The various diagnoses were an immature personality, 
a dissociative reaction, and a fugue state.

During the Veteran's November 1968 service separation 
examination, he responded in the affirmative, when asked if 
he then had or had ever had, dizziness or fainting spells.  
His ears and eardrums were found to be normal, as were his 
neurologic and psychiatric processes.  There were no clinical 
findings of any disability manifested by dizziness.

In February 2008, the Veteran was treated for a forty-eight 
hour history of lightheadedness and some nausea.  He denied 
any episodes of falling or of frank vertigo symptoms.  He 
also denied the presence of visual changes, headaches, or 
increase in his tinnitus.  The assessment was dizziness.

In September 2008, VA treated the Veteran for complaints of 
dizziness, lightheadedness, and nausea.  The impression was 
vertigo.  It was noted that approximately two weeks earlier 
he had been seen at the emergency room at St. Francis and had 
received an injection with little relief.  He also reported 
having similar symptoms two to three years earlier and that 
he had received a workup by a Dr. Crouch in the community.  

In October 2008, an MRI revealed that the Veteran's internal 
auditory canals were normal.

In January 2009, the Veteran was examined by VA, in part, to 
determine the nature and etiology of any disability found to 
be associated with the Veteran's complaints of dizziness.  
The Veteran reported that he was taking medication for 
dizziness but denied ear pathology or a head injury.  He 
stated that he had experienced the onset of vertigo two to 
three years earlier.  

Following the examinations, including videonystagmography 
(VNG), posturography, and an audiogram, the examiner found no 
objective indications of peripheral vestibular system or 
central vestibule-ocular pathway involvement.  There were no 
indications of benign paroxysmal postural vertigo during the 
Dix-Hallpike maneuver; however, the Veteran did note symptoms 
of lightheadedness in performing the maneuver to each side.  
No significant eye movements were observed.  Vertebral artery 
screening noted similar lightheadedness with neck extension 
and head turn to each side, possibly indicating compression 
of the vertebral artery with head movement.  Posturography 
findings were inconsistent and suggested an aphysiologic 
response.  

The VA examiner concluded that it was unlikely that the 
Veteran's dizziness was the result of noise exposure in 
service.  The examiner stated that the Veteran's 
lightheadedness and dizziness were not entirely consistent 
with Meniere's disease, noting that he did not have a 
characteristic low frequency hearing loss.  Moreover, he 
noted that Meniere's disease was not caused by noise 
exposure.  However, the VNG results suggested further workup 
of the vertebral artery for lightheadedness.

In June 2009, the VA examiner reviewed the record, including 
the report of the January 2009 VA examination.  He reiterated 
that the Veteran's dizziness was not as likely as not due to 
or aggravated by his service-connected hearing loss 
disability or tinnitus.  He emphasized that the VNG results 
showed no objective indications of the peripheral vestibular 
system or central vestibule-ocular pathway involvement.  He 
further emphasized that there were no indications of benign 
paroxysmal postural vertigo during the Dix-Hallpike maneuver.  

Analysis

The Veteran contends that he experiences lightheadedness and 
dizziness, primarily as a result of his service-connected 
bilateral hearing loss disability and tinnitus.  Therefore, 
he maintains that service connection is warranted on a 
secondary basis.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

The Veteran does not contend, and the evidence does not show, 
that he sustained a chronic, identifiable disability 
manifested by dizziness in service.  Indeed, his complaints 
of chronic dizziness were not manifested until the mid-
2000's.  That was many years after his separation from 
service, and there is no competent evidence, either through 
continuing symptomatology after service or a competent 
opinion of a nexus to service, to permit a grant of service 
connection on a direct basis.  Moreover, the competent 
evidence of record is against a finding that the Veteran's 
dizziness is proximately due to or has been aggravated by a 
service-connected disability, including his hearing loss 
disability and tinnitus.  In this regard, the recent VA 
examiner found that the Veteran's dizziness was not entirely 
consistent with Meniere's disease, noting that he did not 
have a characteristic low frequency hearing loss.  Moreover, 
he noted that Meniere's disease was not caused by noise 
exposure.  Therefore, the examiner concluded that the 
Veteran's dizziness was not as likely as not due to or 
aggravated by his service-connected hearing loss disability 
or tinnitus.  

The only reports to the contrary come from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation, such as his symptoms.  
Indeed, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis of those symptoms or 
the cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent, probative evidence of service connection.  38 
C.F.R. § 3.159(a).  Absent such evidence, the Veteran cannot 
meet the criteria for service connection for a disability 
manifested by dizziness.  Accordingly, service connection is 
not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009). 




ORDER

Entitlement to service connection for a disability manifested 
by dizziness is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


